Statement by the President (Zimbabwe)
Ladies and gentlemen, I make this statement on Zimbabwe at the unanimous request of the chairmen of the groups. This is a very serious matter. Over recent weeks, there has been a further escalation in the political situation in that country, with violent acts committed by the forces under government control. On 11 March, a meeting in a suburb of the capital, Harare, was broken up by armed police and, in the course of this, Gift Tandare, a member of the opposition, was shot dead, while numerous demonstrators were injured. Forty leading opposition politicians, among them Morgan Tsvangirai and Arthur Mutambara - the leaders of the principal opposition party, the Movement for Democratic Change (MDC) - were arrested and mistreated while in police custody. On 18 March, an opposition member of the country's parliament, Nelson Chamisa, was beaten up, and ended up in hospital with serious injuries. He had been on his way to meetings of the committees of the ACP-EU Joint Parliamentary Assembly. This assault earned condemnation from the Bureau of the Joint Parliamentary Assembly, and in this they were supported by the Assembly's African members. The Bureau called on the Zimbabwean Government to put a stop to the violence in the country and to respect human rights and the rule of law.
Ladies and gentlemen, we firmly condemn each and every act of violence and oppression committed by President Mugabe's Government. The Council and the Commission should work together with all the international, regional and national forces concerned to put in place a solution, in the shape of a transition from the present regime to a real democracy.
(Applause)
Mr President, I wanted to tell the House that one hour ago Morgan Tsvangirai was again arrested by the police and security forces in Harare. He and his staff were about to have a news conference to discuss the events which you described in your speech.
I would therefore like this House to condemn that re-arrest of Morgan Tsvangirai and to say that the brutality against the opposition has to stop. The Southern African Development Community has to react at its meeting in Tanzania this week.
(Applause)